Citation Nr: 1134510	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-34 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a permanent and total rating for nonservice-connected pension purposes.  


REPRESENTATION

Appellant represented by:	Brian L. Marlowe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant's attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1970 to November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

A nonservice-connected disability pension is payable to a Veteran who served for 90 days or more during a period of war and is permanently and totally disabled due to nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  Permanent and total disability will be deemed to exist when an individual is unemployable as a result of disabilities that are reasonably certain to continue throughout the remainder of the life of the person.  38 U.S.C.A. § 1502 (West 2002). 

Total and permanent disability may be determined on the basis of the objective "average person" or subjective "unemployability" tests, or on an extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17 (2010); see Brown v. Derwinski, 2 Vet. App. 444 (1992) (providing an analytical framework for application in pension cases).  Under 38 C.F.R. § 4.15, permanent total disability occurs when there is a schedular rating total of 100 percent pursuant to the schedule of ratings or when one of the following conditions exist: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden.  A finding of permanent and total disability based solely on "objective" criteria requires rating each disability under the appropriate Diagnostic Code of the VA's Schedule for Rating Disabilities, to determine whether the Veteran has a combined 100 percent schedular evaluation for pension purposes.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  

Under the "subjective" criteria a Veteran may establish permanent and total disability for pension purposes by establishing he has a lifetime impairment precluding employability.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  This is accomplished by meeting the percentage requirements of 38 C.F.R. § 4.16, which set forth that total disability will be assigned when (1) there is one disability ratable at 60 percent or more; or (2) if there are two or more disabilities, at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  When these percentages are met, a total disability will be assigned upon a showing the Veteran is unable to secure and follow substantially gainful employment by reason of his disability.  

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule but has other factors which make him unemployable, a permanent and total disability rating for pension purposes may be granted, in an exceptional case, on an extra-schedular basis.  38 C.F.R. §§ 3.321 (b)(2), 4.17(c). 

The Board has carefully reviewed the Veteran's claim of entitlement to a permanent and total rating for nonservice-connected pension purposes, but finds that the record is not sufficiently developed to ensure an informed decision on this issue.  38 C.F.R. § 19.9. 

At the May 11, 2011 hearing before the Board, the Veteran's attorney appeared and stated that the Veteran was unable to appear and the attorney wished to place information in the record and submit additional documents for the Veteran.  He reported that the Veteran had recently been awarded Social Security Administration (SSA) disability.  The attorney stated that the Veteran had a suicide attempt recently and was in a work release program.  He stated that the Veteran was transferred to a secure jail.  He also reported that the Veteran did not wish to be rescheduled for a hearing and wished the Board to proceed with a decision.   

The attorney submitted some of the records used by SSA in the determination of the claim before that agency.  While the attorney reported that he was submitting only the "relevant records" the Board is required to review the total record before SSA.  Thus a remand to obtain all of the records used by SSA is necessary.  

A review of the medical evidence of record fails to provide a clear picture as to the current severity of the disabilities referred to by the Veteran.  It is noted that the Veteran was noted by SSA to have severe impairments of the back, hypertension, gout, degenerative joint disease, hepatitis C, substance addition and adjustment disorder.  The RO has not previously assigned a disability rating to the Veteran's nonservice-connected adjustment disorder or gout.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992)(remanding for appropriate examinations because there was "no rating evaluation" for the Veteran's alleged disabilities).  Further, the Veteran was last examined in 2006 for disability evaluation. 

Under these circumstances, the Board finds that the Veteran should be asked to provide updated information concerning his treatment information relating to his disabilities.  In addition, an examination and opinion concerning the Veteran's disabilities, and their effect on his employability, is necessary in order to fully and fairly adjudicate the merits of the claim.  Upon remand, the RO should consider all of the Veteran's nonservice-connected disabilities in determining entitlement to permanent and total disability rating for nonservice-connected pension purposes.


After reviewing the Veteran's claims folder, the Board concludes that the RO has not provided the Veteran with notice of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio, 16 Vet. App. at 183.  Under these circumstances, the RO must provide the Veteran with proper notice concerning his claim of entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

In view of the foregoing, the claim is REMANDED for the following action:

1.  The RO must provide the Veteran, and his representative, with the appropriate notice letter concerning his claim seeking entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Contact the Veteran to provide him a final opportunity to identify all VA and non-VA medical providers who have treated him for any disability during the course of this appeal.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment he may identify.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records are unattainable, notify the Veteran and (a) identify the specific records that they are unable to be obtained; (b) briefly explain the efforts that made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.   

3.  Request all medical and legal documents pertaining to the Veteran's application for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  

4.  Thereafter, schedule the Veteran for a VA examination(s) to ascertain the nature and severity of his nonservice-connected disabilities, to specifically include his hypertension, degenerative disc disease, a lumbar spine disorder, gout and adjustment disorder.  The entire claims file must be made available to the examiner(s), and the examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner must also elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Any indicated tests and studies must be accomplished; and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide objective findings regarding the current level of impairment associated with each disability and express an opinion as to how each disability impacts, individually and in conjunction with his other disabilities, upon the Veteran's ability to pursue substantially gainful employment in view of all pathology, without regard to age.  Following examination of the Veteran, the examiner must also render an opinion as to whether the Veteran is unemployable as a result of disabilities reasonably certain to continue throughout his life, or whether the Veteran has permanent disabilities which render it impossible for the average person to follow a substantially gainful occupation.  A complete rationale for any opinion expressed must be included in the examination report.

5.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2009); See also Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken above, re-adjudicate the issue on appeal.  If the issue remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


